Citation Nr: 0201969	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  01-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected traumatic arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision that 
granted service connection for traumatic arthritis of the 
lumbar spine and assigned a 10 percent disabling evaluation.  
As the veteran has appealed the initial evaluation assigned 
following the grant of service connection, the Board has (as 
the RO has done) characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (in which the Court made a distinction between a claim 
for an increased rating and a claim for a higher initial 
rating following a grant of service connection).  


REMAND

In the veteran's substantive appeal, dated November 2001, the 
veteran requested a hearing before a Member of the Board at 
the local VA office.  In a December 2001 letter, the RO 
notified the veteran that he had been scheduled to appear at 
a January 2002 hearing, conducted via videoconference 
technology, before a Member of the Board in Washington, DC.  
The December 2001 letter also advised the veteran that he was 
not required to attend a videoconference hearing and that a 
signed statement waiving his right to an in-person hearing 
was required.  However, the veteran did not submit any waiver 
of his in-person hearing rights, and, on the scheduled 
videoconference hearing date, the veteran failed to report.  
As the veteran has not been afforded the opportunity to have 
an in-person hearing before a Member of the Board at the 
local VA office, and the claims file does not reflect that he 
has withdrawn his request for such a hearing, the RO should 
schedule the veteran for a Travel Board hearing.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing at the RO at the earliest 
available opportunity.  Unless the 
veteran indicates that he no longer 
desires a Board hearing (preferably, in a 
signed writing), the hearing should be 
held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




